Adams, J.
The answer contained a denial that the plaintiff was a junior lienholder, and the demurrer admitted such fact. Without being a junior lienholder he had no right to redeem. The plaintiff, however, insists that his payment of the money for redemption, and acceptance of the *231same by tbe defendant, should be held to estop the defendant from denying his right to redeem. But the fact of the redemption by plaintiff, and acceptance of the money by defendant, was denied. We think that the demurrer was rightly overruled.
Affirmed.